Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al., US 2014/0028596 A1, hereinafter Seo. The applied references have a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1. 
Seo teaches a display device comprising: 
a flexible display (see the abstract); 
a mechanism including a roller, the mechanism configured to move the flexible display; 
a housing body configured to contain the flexible display (see [0095] and see figs. 36A and B); and 
at least one processor configured to: 
based on a first mode being selected, control the mechanism to move the flexible display in an upward vertical direction to expose a first area of the flexible display over the housing body (see [0160-0162] and [0165-0166]), 
while in the first mode, control the flexible display to display a video content on the first area of the flexible display (see [0332] discloses in a state in which a moving image reproducing screen 261 is displayed by executing a moving image application, if a notice message regarding a message application is received, the notice message 262 informing that a message is received is displayed on one region of the execution screen), 
based on a second mode being selected while in the first mode, control the mechanism to move the flexible display in a downward vertical direction to expose a second area smaller than the first area of the flexible display over the housing body by reducing an area in which the flexible display is exposed over the housing body (see figs. 26-27), and 
while in the second mode, control the flexible display to display a text corresponding to information of a selected audio content including a title and a singer of the audio content on the second area of the flexible display (see fig. 33 and teaches at [0360] it is assumed that a screen activation region 331 corresponding to the entire flexible display 110 of the flexible display apparatus 100 is activated and a music player screen 331-1 and information on a currently reproduced album 331-2 are displayed. [0361] discloses if bending of a certain region 332 of the flexible display 110 is sensed, the music player screen 331-1 that has been displayed inside the bent region 332 is moved to the region 333 where bending is not performed and some of the information 331-2 on the current produced album which has been originally displayed is moved in the other region. In this case, the inner screen corresponding to the bent region 332 that is, the region that is not exposed due to bending may be inactivated.

Claim 2. 
Seo teaches the display device of claim 1, wherein a size of the second area of the flexible display is smaller than a size of the first area of the flexible display, see fig. 27.

Claim 3. 
Seo teaches the display device of claim 2, wherein the size of the second area of the flexible display is smaller than an area in which the flexible display is not exposed over the housing body in the second mode. [0372] In FIG. 36A, the body 3600 has a cylindrical shape. However, the shape of the body 3600 may be quadrangular or other polygonal shape. Also, the flexible display 110 may be implemented in various forms such as enclosing the body 3600, rather than being embedded in the body 3600 and being exposed to the outside by being pulled.

Claim 4. 
Seo teaches the display device of claim 1, wherein the at least one processor is further configured to, in response to the first mode being selected, determine a screen ratio of the video content and control the mechanism to expose the first area of which a ratio corresponds to the determined screen ratio. [0223] If a user presses one corner of the flexible display 110 with his/her hand, a tension measuring apparatus disposed at the pressed corner is subject to the greatest force from among the tension measuring apparatuses provided at the four corners of the flexible display 110, and the pressure is changed to an electric signal according the degree of increased force, and the electric signal is transmitted to a controller. The touch sensing method using an integral strain gauge refers to a method that calculates coordinate values by calculating a ratio of electric signals of the four corners of the flexible display 110. [0224] When a user touches the flexible display 110, four corners of the flexible display 110 are subject to different degrees of pressure according to a degree of pressure at the touch point and a touch location. The touch sensing method using piezo electric refers to a method that senses a touch location by calculating a ratio of electric signals of the four corners of the flexible display 110.

Claim 5. 
Seo teaches the display device of claim 1, further comprising: a motor configured to drive the mechanism to move the flexible display. [0370] If the user holds the grip unit 3610 and pulls it, the rotary roller of body 3600 is rotated in the opposite direction to that of the rolling and rolling is released, such that the flexible display 110 comes out to the outside of the body 3600. A stopper (not illustrated) may be provided on the rotary roller. Accordingly, if the user pulls the grip unit 3610 by more than a predetermined distance, the rotation of the rotary roller is stopped by the stopper and the flexible display 110 may be fixed. Accordingly, the user can execute various functions using the flexible display 110 exposed to the outside. If the user presses a button (not illustrated) to release the stopper, the stopper is released and the rotary roller is rotated in a reverse direction. As a result, the flexible display 110 is rolled in the body 5100. The stopper may have a switch shape to stop an operation of a gear (not illustrated) to rotate the rotary roller. Since the rotary roller and the stopper may employ a general rolling structure, detailed illustration and explanation thereof are omitted. And see [0371].

Claim 6. 
Seo teaches the display device of claim 1, wherein the at least one processor is further configured to, in response to a preset event occurring, control the mechanism to expose a third area of the flexible display over the housing body and control the flexible display to display a user interface (UI) element corresponding to the preset event on the third area of the flexible display, the third area corresponding to a size of the UI element. See [0094] discloses the controller 130 may determine a region that is formed by two points at which a bending line BL meets two opposing sides of the flexible display 110, and two vertexes at which the two opposing sides meet a third side connecting the two opposing sides, as a screen activation region, and may determine the remainder of the flexible display 110 as a screen inactivation region. An example of this situation is illustrated in FIG. 23A, discussed later, illustrating screen activation region 231.
Claims 7-12 are rejected with similar reasons as set forth in claims 1-6, respectively, above.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 20130265221 A1, hereinafter Lee. The applied references have a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 1. 
Lee teaches a display device comprising: a flexible display (see the abstract); a mechanism including a roller, the mechanism configured to move the flexible display (see [0249] The controller 130 may determine rolling information using a rotation angle of a roller (not shown)); a housing body configured to contain the flexible display (see fig. 38); and at least one processor configured to: based on a first mode being selected, control the mechanism to move the flexible display in an upward vertical direction to expose a first area of the flexible display over the housing body (see [0414] If the user holds the grip unit 5710 and pulls the display 110, the rotary roller is rotated in the opposite direction, so that the display 110 is extracted from the body 5700. A stopper may be provided on the rotary roller. Accordingly, if the user attempts to pull the grip unit 5710 by more than a predetermined distance, the rotation of the rotary roller is stopped by the stopper and the display 110 may be fixed. Accordingly, the user can execute various functions using the extracted display 110. If the user presses a button to release the stopper, the stopper is released and the rotary roller is rotated in a reverse direction. As a result, the display 110 retracted within the body 5100. The stopper may have a switch shape to stop an operation of a gear to rotate the rotary roller. Since the rotary roller and the stopper may employ a general rolling structure, detailed illustration and explanation thereof are omitted), while in the first mode, control the flexible display to display a video content on the first area of the flexible display (see fig. 43), based on a second mode being selected while in the first mode, control the mechanism to move the flexible display in a downward vertical direction to expose a second area smaller than the first area of the flexible display over the housing body by reducing an area in which the flexible display is exposed over the housing body, and while in the second mode, control the flexible display to display a text corresponding to information of a selected audio content including a title and a singer of the audio content on the second area of the flexible display. See at [0320] discloses the presentation module 3840 is a module that generates a display screen. The presentation module 3840 includes a multimedia module 3841 to reproduce multimedia content and output the multimedia content, and a user interface (UI) and graphic module 3842 to process a UI and graphics. The multimedia module 3841 may include a player module, a camcorder module, and a sound processing module. Accordingly, the multimedia module 2841 generates a screen and a sound by reproducing various multimedia contents, and reproduces the same. The UI and graphic module 3842 may include an image compositor module 3842-1 that combines images, a coordinate combination module 3842-2 that combines coordinates on a screen to display an image and generate coordinates, an X11 module 3842-3 that receives various events from hardware, and a 2D/3D UI toolkit 3842-4 that provides a tool for configuring a UI of a 2D or 3D format. For example, the UI and graphic module 3842 may be used to process various control modes UIs according to an exemplary embodiment.

Claim 2. 
Lee teaches the display device of claim 1, wherein a size of the second area of the flexible display is smaller than a size of the first area of the flexible display. [0075] Rolling refers to a state in which the flexible display apparatus is rolled. Rolling is also determined based on a degree of deformation, such as the bending angle. For example, if deformation by more than a predetermined bending angle is sensed over a predetermined area, the deformation is defined as rolling. On the other hand, if deformation by less than the predetermined bending angle is sensed in an area relatively smaller than that of rolling, the deformation is defined as folding. The bending, folding and rolling described above may be determined based on a radius of curvature besides the bending angle. [0363] discloses if the area that is not rolled is smaller than a predetermined area as shown in view (b) of FIG. 24, a UI including the remote control mode UI 112 may be displayed. Also, if the area that is not rolled is greater than the predetermined area as shown in view (c) of FIG. 24, a UI including the keyboard mode UI 111 may be displayed.

Claim 3. 
Lee teaches the display device of claim 2, wherein the size of the second area of the flexible display is smaller than an area in which the flexible display is not exposed over the housing body in the second mode. [0363] discloses if the area that is not rolled is smaller than a predetermined area as shown in view (b) of FIG. 24, a UI including the remote control mode UI 112 may be displayed. Also, if the area that is not rolled is greater than the predetermined area as shown in view (c) of FIG. 24, a UI including the keyboard mode UI 111 may be displayed.

Claim 4. 
The display device of claim 1, wherein the at least one processor is further configured to, in response to the first mode being selected, determine a screen ratio of the video content and control the mechanism to expose the first area of which a ratio corresponds to the determined screen ratio. [0381] As shown in FIG. 28, if the flexible display apparatus 100 is folded and the user grips the flexible display apparatus while a UI including the remote control mode UI 112 and the touch mode UI 113 is being displayed (upper drawing), the shapes of the remote control mode UI 112 and the touch mode UI 113 are changed according to a size of an area that does not overlap the area where the user's grip operation is performed (lower drawing). The shape of the UI may be a size of the UI or an aspect ratio of the UI.

Claim 5. 
The display device of claim 1, further comprising: a motor configured to drive the mechanism to move the flexible display. [0413] The body 5700 may serve as a kind of a case containing the display 110. If the flexible display apparatus 100 includes various elements, as shown in FIG. 15, elements other than the display 110 and some sensors may be mounted in the body 5700. The body 5700 includes a rotary roller for rolling the display 110. Accordingly, when not in use, the display 110 is rolled about the rotary roller and retracted within the body 5700.

Claim 6. 
The display device of claim 1, wherein the at least one processor is further configured to, in response to a preset event occurring, control the mechanism to expose a third area of the flexible display over the housing body and control the flexible display to display a user interface (UI) element corresponding to the preset event on the third area of the flexible display, the third area corresponding to a size of the UI element. [0086] In view (a) of FIG. 2, five deformation sensors (21-1 to 21-5, 22-1 or 22-5) are arranged in each of the horizontal direction and the vertical direction in a grid formation. However, this is merely an example and the number of deformation sensors may be changed according to a size of the flexible display apparatus 100. The deformation sensors are arranged in the horizontal direction and the vertical direction for sensing deformation over the entire area of the flexible display apparatus. Therefore, if only a part of the flexible display apparatus is flexible or if the flexible display apparatus needs to sense deformation from only a part of the apparatus, the deformation sensor may be arranged in only a corresponding portion of the apparatus. [0137] When rolling is performed, bending should be performed having a curvature greater than a predetermined curvature. If rolling is performed, a bending area greater than that of bending or folding is formed. Accordingly, if bending of an angle greater than a predetermined bending angle is continuously performed over an area greater than a predetermined size, the flexible display apparatus determines that rolling is performed. Also, in the rolling state, the front surface and the rear surface of the flexible display apparatus are brought into contact with each other. For example, as shown in view (a) of FIG. 6, if one edge of the flexible display apparatus 100 is bent in the Z+ direction and is rolled inward the display surface, the display surfaces, that is, the front surface, and the rear surface on which a bend sensor 60-1 is disposed are brought into contact with each other. Also see fig. 43.
Claims 7-12 are rejected with similar reasons as set forth in claims 1-6, respectively, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11137890 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the current claimed invention are similarly recited in the patent’s claims.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10216398 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the current claimed invention are similarly recited in the patent’s claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613